PER CURIAM.
Lightfoot appeals a denial, without hearing, of his Petition for Habeas Corpus. The only allegation which requires discussion is his claim that he was not given a written statement as to the evidence relied on and reasons for the disciplinary action. If this is true, appellant’s due process rights were denied. Wolff v. McDonnell, 418 U.S. 539, 564-565, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974); Kirby v. Blackledge, 530 F.2d 583, 585 (4th Cir. 1976). The failure to give appellant such a statement also violates Florida Administrative Rule 33-3.08(13)(m). The documents comprising the record below do not refute this allegation. Therefore, this cause is remanded for an evidentiary hearing to determine the truth of the allegation.
MILLS, Acting C. J., ERVIN, J., and MASON, ERNEST E., Associate Judge, concur.